FILED
                             NOT FOR PUBLICATION                            MAY 23 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROBERT JAMES DIXON,                              No. 12-15508

               Plaintiff - Appellant,            D.C. No. 1:09-cv-00657-AWI-
                                                 DLB
  v.

JAMES A. YATES, Warden; et al.,                  MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       California state prisoner Robert James Dixon appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo the district court’s dismissal for failure to exhaust

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
administrative remedies, Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003),

and for an abuse of discretion a dismissal for failure to effectuate service, Puett v.

Blandford, 912 F.2d 270, 273 (9th Cir. 1990). We affirm.

      The district court properly dismissed without prejudice Dixon’s Eighth

Amendment claims against defendant Igbinosa because Dixon failed properly to

exhaust his administrative remedies. See Woodford v. Ngo, 548 U.S. 81, 85, 93-95

(2006) (holding that “proper exhaustion” is mandatory and requires adherence to

administrative procedural rules).

      The district court did not abuse its discretion by dismissing without

prejudice the claims against defendant Diep because Dixon failed to effectuate

service in a timely manner. See Fed. R. Civ. P. 4(m) (requiring service within 120

days after complaint is filed); Walker v. Sumner, 14 F.3d 1415, 1422 (9th Cir.

1994) (holding that an incarcerated pro se plaintiff proceeding in forma pauperis

must provide the marshal with sufficient information necessary for service),

abrogated on other grounds by Sandin v. Conner, 515 U.S. 472 (1995).

      The district court did not abuse its discretion in denying Dixon’s request for

appointment of counsel because Dixon failed to demonstrate exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and the exceptional circumstances requirement).


                                           2                                     12-15508
       Dixon’s motion to accept the late filed reply brief is granted. The Clerk

shall file the reply brief submitted on April 25, 2013.

      Dixon’s motions for appointment of counsel, filed on February 4, 2013, and

May 10, 2013, are denied.

      AFFIRMED.




                                           3                                  12-15508